Notice of Pre-AIA  or AIA  Status
             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miss Kristen J. Hansen on 03/30/2021.
 
Claims amendment was entered as following:


(Previously Presented)	A speaker module comprising: 	a first sidewall opposite a second sidewall, the first sidewall forming a radio frequency transmissive window adapted to form a portion of an electronic device housing and the second sidewall including at least one port aperture to receive an electrical connection for at least one speaker; and	a first end wall opposite a second end wall, the first end wall configured to integrate a flexible antenna element for receiving radio frequency signals through the radio frequency transmissive window, wherein the first sidewall, the second sidewall, the first end wall, and the second end wall form an enclosure to house the at least one speaker and the speaker module provides a structural support member for a cover glass of a display device seated in the electronic device housing, 	
(Previously presented) 	The speaker module of claim 1, further comprising: 	a front wall opposite a rear wall, the front wall including an aperture opening to receive the at least one speaker and the rear wall configured to provide structural support for a rear surface of the electronic device housing.
(Cancelled) 	
(Previously presented) 	The speaker module of claim 1, wherein the speaker module provides at least:	a decorative edge for an electronic device housing;	a structural support member for the electronic device housing; and	at least one mounting member for the flexible antenna element.
(Previously Presented) 	The speaker module of claim 1, wherein the radio frequency transmissive window is integrally formed with a metal enclosure to form a continuous edge of the  electronic device housing.
(Original) 	The speaker module of claim 1, wherein the flexible antenna element comprises a flexible cable mounted to the speaker module on the first end wall.
(Previously Presented) 	A portable electronic device comprising:	at least one processor configured to access memory;	at least one communications interface;
(Previously Presented) 	The portable electronic device of claim 7, wherein  the second curved sidewall portion supports a conductive rear surface of the portable electronic device.
(Previously Presented) 	The portable electronic device of claim 7, wherein the  speaker module  provide at least:	a decorative edge for the portable electronic device;	a structural support member for the portable electronic device; and
(Previously presented) 	The portable electronic device of claim 7, further comprising a rear surface coupled to the first enclosure and the second enclosure to provide structural support for the display, the first enclosure, and the second enclosure.
(Original) 	The portable electronic device of claim 7, wherein 	the first enclosure is constructed of a non-conductive material that allows radio frequency signals to be transmitted to the flexible antenna element;	the second enclosure is constructed of a conductive material,	wherein the first enclosure and the second enclosure are coupled to form at least one continuous decorative edge of the portable electronic device.
(Previously Presented) 	The portable electronic device of claim 7, wherein the flexible antenna element comprises a cable mounted to the speaker module, the flexible antenna element being arranged to receive radio frequency signals through the first radio-frequency-transparent element.
(Cancelled)

(Cancelled) 	
(Currently Amended) 	An enclosure for a portable tablet computing device, comprising:	a first cover portion having a first  beveled sidewall portion; and 	a second cover portion having a second  beveled sidewall portion, the second beveled sidewall portion being aligned with the first beveled sidewall portion to form a continuous sidewall, the second cover portion including a radio frequency transmissive window on an edge of the second cover portion, the radio frequency transmissive window being coupled to a speaker module housed in the enclosure to form a portion of a continuous beveled edge of the enclosure, wherein the speaker module provides a structural support member for a cover glass of a display device seated in the enclosure, , the first beveled sidewall portion having a first radius of curvature, the second beveled sidewall portion having a second radius of curvature, and the radio frequency transmissive window having a third radius of curvature to complement the first radius of curvature and the second radius of curvature to form the continuous sidewall.
(Original) 	The enclosure of claim 15, wherein the radio frequency transmissive window extends in a direction along a longitudinal line along the portion of the edge of the enclosure.
(Cancelled) 	
(Currently amended) 	The enclosure of claim 15 [[17]], wherein the second radius of curvature is the same as the first radius of curvature.
(Original) 	The enclosure of claim 15, wherein the radio frequency transmissive window is aligned to house a flexible antenna element arranged to receive radio frequency signals through the radio frequency transmissive window.
(Previously Presented) 	The enclosure of claim 15, wherein the enclosure is composed of conductive material and the radio frequency transmissive window is composed of non-conductive material, wherein the radio frequency transmissive window is integrally formed on a sidewall of a speaker module of the portable tablet computing device.
(Previously Presented)	The speaker module of claim 1 , wherein the first curved sidewall portion, the second curved sidewall portion, and the radio transmissive window are coupled to form a continuous beveled edge of the electronic device housing.
(Previously Presented) 	The speaker module of claim 1, wherein the electronic device housing is configured to enclose a tablet device.


Allowable Subject Matter
Claims 1, 2, 4-12, 15, 16 and 18-22 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 01/06/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S. ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Mon to Fri from 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
March 30, 2021